— Judgment, Supreme Court, New York County (Alfred Kleiman, J., at severance motion; Murray Mogel, J., at suppression hearing; Budd Goodman, J., at jury trial), rendered September 27, 1990, convicting defendant of robbery in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life on the robbery count and to time served on the weapon possession count, unanimously affirmed.
Evidence at trial was that 10 days after defendant robbed the complainant at knifepoint, the complainant and a neighbor found him sleeping in their building, and that when defendant was awakened he brandished the knife he had used during the robbery. There is no merit to defendant’s argument that the weapon possession count should have been severed from the robbery count (CPL 200.20 [2] [b]). Neither the inadvertent mention that defendant possessed drugs when he was arrested nor the prosecutor’s summation deprived defendant of a fair trial, the court’s prompt, curative instruction preventing any prejudice (People v Moore, 71 NY2d 684, 688). Finally, the evidence that defendant wielded the knife to keep the complainant and her neighbors at bay is sufficient to establish defendant’s guilt of criminal possession of a weapon in the fourth degree. Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.